Title: To Thomas Jefferson from Willis Alston, 8 June 1807
From: Alston, Willis
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Butterwood June 8th 1807
                        
                        I am requested by a particular friend of mine to apply for the appointment of Abner Pasteur to that of
                            Marshall of the state of N, Carolina, The Gentleman who made the application to me is a man to be relied upon I know
                            myself nothing of the merrits of Mr Pasteur but from what I learn I have no doubt but that should he be appointed he will
                            discharge the duties of the office with fidelity If appointed he will certainly accept the office, He resides in the Town
                            of Newbern
                        I am with sentimts of respect your most obdt Set
                        
                            Willis Alston Jur.
                        
                    